IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                 October 3, 2012 Session

                  CHRISTOPHER FURLOUGH v. SPHERION
                      ATLANTIC WORKFORCE, LLC

   Appeal by Permission from the Special Workers’ Compensation Appeals Panel
                       Circuit Court for Davidson County
                    No. 08C1221     Joe P. Binkley, Jr., Judge


              No. M2011-00187-SC-WCM-WC - Filed February 22, 2013


We accepted review of this appeal to determine whether, when a workers’ compensation
settlement involving an employee represented by counsel is approved by the Department of
Labor and the SD-1 form is submitted contemporaneously with the settlement agreement, a
court may set the settlement aside as non-final based on the court’s determination that the
SD-1 form was not “fully completed.” We hold that when the Department of Labor approves
a settlement, it implicitly approves the accompanying SD-1 form, and a court has no authority
to set the settlement aside based on its independent finding that the SD-1 form was not “fully
completed.” We therefore reverse the judgments of the Panel and of the trial court and
dismiss the employee’s petition.

   Tenn. Code Ann. § 50-6-225(e)(6) (2008); Judgments of the Trial Court and the
    Special Workers’ Compensation Appeals Panel Reversed; Petition Dismissed

C ORNELIA A. C LARK, J., delivered the opinion of the Court, in which G ARY R. W ADE, C.J.,
J ANICE M. H OLDER, and W ILLIAM C. K OCH, J R., JJ., joined. S HARON G. L EE, J., not
participating.

Todd I. Heird, Knoxville, Tennessee, for the appellant, Spherion Atlantic Workforce, LLC.

Michael Anthony Walker, Nashville, Tennessee, for the appellee, Christopher Furlough.
                                          OPINION

                             Factual and Procedural History

                                 Evidence Presented at Trial

        In the fall of 2001, Christopher Furlough (“Employee”) injured his back in the course
and scope of his employment with Beard Property Maintenance, Inc. Dr. Thomas J. O’Brien,
an orthopaedic surgeon, treated Employee and performed surgery in 2002 on his back. After
Employee attained maximum medical improvement, Dr. O’Brien assessed a 10% permanent
partial impairment rating to the body as a whole as a result of the injury.

      Employee was struck in the back by a large recycling bin on December 4, 2005, while
working for Spherion Atlantic Workforce, LLC (“Employer”). This injury occurred in the
same location on his back as the prior injury. Employee promptly reported the injury, and
Employer provided him with a list of medical care providers.

     Employee initially selected a chiropractor from this list, who declined to treat him.
Employee was then referred to Concentra Medical Center, where Dr. William Dutton
recommended physical therapy and placed Employee on light duty.

        At the time of the injury, Employee had been working on Fridays, Saturdays, and
Sundays, while attending college courses on Tuesdays and Thursdays. On December 10,
2005, Employer offered Employee a light-duty job alphabetizing files at its recruiting center.
Employee reported for work and attempted to perform this job for one day. However,
Employee testified that the twisting this assignment required of him caused such pain in his
back and leg that he could not continue. Over the ensuing three days, Employee called
Employer and reported that he could not do the job. Employee believed that his calling in
three times unable to work had resulted in the termination of his employment; therefore,
Employee did not seek further work with Employer.1 Employee continued attending college
courses twice a week from 8:00 a.m. to 1:00 p.m.

        On December 13, 2005, Employee consulted neurosurgeon Dr. Robert Weiss, who
ordered imaging studies. Dr. Weiss noted that Employee complained primarily of pain on
his right side, but the tests showed disc degeneration and protrusion only on the left side. For
this reason, Dr. Weiss concluded that surgery would not benefit Employee. On
December 21, 2005, Dr. Weiss opined that Employee had reached maximum medical


       1
          According to Employer’s employee management records, and consistent with Employee’s
statement, his termination date is recorded as December 13, 2005.

                                              -2-
improvement and discharged Employee from his care, without assessing any permanent
impairment rating, imposing any permanent physical restrictions, or referring Employee to
another medical provider for evaluation.

       Frustrated with the pain he still experienced and the lack of treatment he had received,
Employee sought relief from Dr. O’Brien, the orthopaedic surgeon who treated Employee
and performed surgery in 2002. Although Dr. O’Brien prescribed pain medication for
several months, he declined to perform surgery on Employee for the 2005 injury, citing a
conflict of interest.

        As a result, Employee decided to consult with a lawyer and eventually contacted the
Law Office of Donald D. Zuccarello. Mr. Zuccarello personally met with Employee at a
McDonald’s restaurant to discuss his case. After Employee signed a contract with Mr.
Zuccarello, Employee was referred to Dr. Richard Fishbein, an orthopaedic surgeon, for an
independent medical evaluation in April 2006. Dr. Fishbein opined that Employee had
reached maximum medical improvement and assigned him a 13% permanent impairment
rating to the body as a whole. However, Dr. Fishbein acknowledged that this figure included
both of Employee’s work injuries; that is, he did not “subtract out” the 10% permanent
impairment rating assigned Employee as a result of his 2001 injury.

        A benefit review conference was held on June 8, 2006, and was attended by
Employee, attorneys for both parties, and Workers’ Compensation Specialist Michelle L.
Thomas. Delain Deatheridge, an attorney and associate of Mr. Zuccarello’s firm, represented
Employee at the conference. The parties agreed upon a settlement that provided for a lump
sum payment of $11,500 (minus $2300 in attorney’s fees), corresponding to a 12.4%
permanent partial disability to the body as a whole, and future medical benefits. The parties
negotiated a few changes to the agreement, as reflected in their correspondence. The final
settlement was approved by Workers’ Compensation Specialist Jim McGrath 2 of the
Department of Labor and Workforce Development (“Department”) at a second hearing on
June 21, 2006, pursuant to Tennessee Code Annotated section 50-6-206(c)(1) (2008 & Supp.
2012). The settlement did not require court approval pursuant to section 50-6-206(a)(1). The
settlement and SD-1 form were signed by Employee, both parties’ attorneys, including Ms.
Deatheridge, and Specialist McGrath. Employee, Ms. Deatheridge, and Specialist McGrath
also signed a checklist setting out Employee’s rights under the law.

      After executing the settlement, Employee consulted with Dr. Stanley Hopp, an
orthopaedic surgeon. Dr. Hopp eventually performed three surgeries on Employee’s back,


       2
        This surname is also spelled “McGraft” and “McGraff” at various places in the record. We will
use “McGrath” throughout this opinion, consistent with the parties’ briefs.

                                                 -3-
the first in November 2006. Shortly thereafter, Employee retained new counsel, Michael
Walker. On April 18, 2008, almost two years after the settlement, Mr. Walker filed in the
Circuit Court for Davidson County a petition to set aside the settlement. A hearing was held
on the petition on December 1, 2010. Central to Employee’s argument that the settlement
should be set aside was his assertion that paragraph 2.3 of the agreement was inaccurate:

               Employee returned to the pre-injury employment at a wage equal to or
       greater than the wage Employee was receiving at the time of injury. However,
       Employee has since been terminated; therefore, the maximum permanent
       partial disability that Employee may receive is one and one-half (1½) times the
       medical impairment rating under Tenn. Code Ann. § 50-6-241 (2004).

       Employer proffered the affidavit of Vanessa Nunez, custodian of Employer’s business
records, who stated that Employee had been terminated on December 13, 2005—the same
day Dr. Weiss examined Employee. On the other hand, Employee introduced a letter, on
Employer’s letterhead and dated December 14, 2006, offering Employee “an appropriate
temporary modified duty work assignment” at Goodwill Industries. Documents introduced
into evidence indicate this letter was mistakenly sent by personnel of Employer unaware a
settlement had been reached. Nonetheless, Employee testified that he never received notice
that he had been terminated and had done nothing wrong. In short, the parties disputed
whether Employee had been terminated at all, and, if so, whether it had been for cause.

        Employee admitted reading paragraph 2.3 of the settlement agreement, but he denied
comprehending it, and he testified that neither Ms. Deatheridge nor Specialist McGrath
explained to him what the various provisions meant. Employee did not remember Specialist
McGrath specifically, although he did recall meeting with a “gentleman”—without his
attorney present and for no more than two minutes—who told him, “put your initials here,
here, here and there” but did not explain anything to him. Employee testified that he signed
and initialed whatever was placed in front of him because he was still in pain, had not
received adequate treatment, and believed that he could obtain prompt treatment only if he
settled his case.

       Neither Employee, who testified in person, nor Ms. Deatheridge, who testified by
deposition, could clearly recall the benefit review conference. Ms. Deatheridge testified that
she worked at Mr. Zuccarello’s firm for about three years and handled approximately three
hundred workers’ compensation cases. Although she could not recall specific details of
Employee’s case, Ms. Deatheridge testified that the one and one-half times cap would only
apply to a terminated employee who had been terminated for cause. She testified that the
applicability of this cap was critically important for negotiating a favorable settlement but
that she would have accepted Employee’s understanding of his employment status at face

                                             -4-
value. Ms. Deatheridge stated that she would not advise an employee to settle a claim merely
to obtain prompt medical treatment, nor would she recommend that a client sign an
unfavorable settlement. She testified that her practice was to explain the options to her
clients, answer their questions, and be present when they initialed the checklist enumerating
their rights under the law. It was also her practice to sign the settlement documents only after
her clients had done so. As to the merits of Employee’s settlement, Ms. Deatheridge testified
that because Dr. Weiss released Employee without assigning him an impairment rating,
“there is always a chance if he goes to court that he could receive the zero percent.”

                                    Ruling of Trial Court

        The trial court noted that Employee’s injury occurred on December 4, 2005, and that
Dr. Weiss opined that Employee reached maximum medical improvement on December 21,
2005, a conclusion the trial court found implausible: “I don’t see how a man with that kind
of injury that he had, having had a previous back injury and back surgery and the injury that
he described, how he could have reached maximum medical improvement in 17 days.”
Although the trial court recognized that Employer offered Employee light-duty work, it
credited Employee’s testimony that he was physically unable to do the job. The trial court
also credited Employee’s testimony that he received no notice of termination from Employer.
The trial court declined to decide whether Employee had been terminated, but found that
even if Employee had been terminated, there was “certainly no proof” that he had been
terminated for cause.

       The trial court further found that Employee had been unaware of available benefits
under the workers’ compensation law and that no one informed him as to the benefits he
could receive. The trial court also found that Employee was “not represented” at the benefit
review conference, stating:

              I think Ms. Deatheridge is a fine person. Mr. Zuccarello is a fine
       person. They’re both fine lawyers. But Mr. Furlough was simply not
       represented at this proceeding. An attorney was present, but he was not
       represented. He did not understand and he did not comprehend what was
       happening at the benefit review conference, and he couldn’t be expected to
       based on the short period of time that he spent with both Attorney Don
       Zuccarello at McDonald’s and the short period of time and little discussion he
       had with Ms. Deatheridge at the Tennessee Department of Labor.

       Despite this finding, the trial court acknowledged that substantial preparation had
occurred before the benefit review conference: “Now, I agree that Mr. Zuccarello and Ms.
Deatheridge and whomever at the law office gathered medical information, requested [an]

                                              -5-
independent medical evaluation and did those things, all the things that you might should
[sic] do to protect your client. But Mr. Furlough was not explained what was being done,
why it was being done, and what his options were.”

        The trial court granted Employee’s petition to set aside the settlement, citing two
distinct rationales. First, the trial court premised relief on its holding that “Mr. Furlough did
not receive substantial benefits provided by the workers’ compensation laws.” See Tenn.
Code Ann. § 50-6-206(c)(1)(B) (2008 & Supp. 2012). Second, the trial court held that
because Employee was “not represented” by counsel, the settlement should have been court
approved, see Tenn. Code Ann. § 50-6-206(c)(3)(B), and Employee thoroughly informed as
to the benefits available under the workers’ compensation law, see Tenn. Code Ann. § 50-6-
206(c)(1)(B). The trial court determined that “Approving Specialist Jim McGraft [sic] did
not go over with Mr. Furlough any information in the settlement statement itself.”

        Although the trial court found that “the settlement is not effective and is not entitled
to the same standing as a judgment,” the trial court nevertheless relied upon Tennessee Rule
of Civil Procedure 60.02(5), as well as its inherent authority, to grant Employee’s petition
to set aside the settlement:

       And I rely upon the Court’s inherent authority to set aside the settlement when
       it does not comply with the applicable law. And I also find that based on clear
       and convincing evidence, there’s two bases for setting aside; first of all, the
       Court’s inherent authority to do so; and then secondly, based upon Rule
       60.02(5), and I realize it was not pled, I’m allowing the petition to be amended
       to conform to the proof, and Rule 60.02(5) does apply in this case. And it’s
       been established, in my view, by clear and convincing evidence.

       As a procedural matter, the trial court indicated that Employee could properly file a
claim for workers’ compensation benefits or request another benefit review conference:

       I think the benefit review conference procedure has been exhausted. And I
       think [Employee is] ready to file something in court. That’s my feeling now.
       If Mr. Walker feels like out of an abundance of caution to make another
       request for a benefit review conference, then that’s fine. I mean, what I found
       is Mr. Furlough was present at the benefit review conference. Even though
       [Ms. Deatheridge] was present, he was not represented by counsel. And he
       was not afforded the benefits under the workers’ compensation law for that
       approval. So the approval is set aside. Now, I think they went through the
       process required in filing a lawsuit. That’s my feeling.



                                               -6-
Employer timely filed an appeal, see Tenn. Code Ann. § 50-6-225(e) (2008 & Supp. 2012),
which was referred to a Special Workers’ Compensation Appeals Panel, see Tenn. Sup. Ct.
R. 51.

                                   Ruling of Appeals Panel

        The Special Workers’ Compensation Appeals Panel did not reach the merits of this
dispute; instead, the Panel dismissed the appeal and vacated the trial court’s judgment on a
procedural issue not raised by the parties: “A settlement approved by the department shall
not become final until the statistical data form required by this section is fully completed and
received by the department.” Tenn. Code Ann. § 50-6-244(d) (2008 & Supp. 2012). The
“statistical data form required by this section” is known as the “Form SD-1” or “SD-1 form.”
Corum v. Holston Health & Rehab. Ctr., 104 S.W.3d 451, 452 (Tenn. 2003). The Panel
found that “many parts of the form were left blank” and held that “the proposed settlement
did not become final” due to the “clear and unambiguous” language of section 50-6-244(d).
While recognizing that the benefit review conference process is exhausted upon the
“[r]eaching of a mediated settlement, as evidenced by a signed document executed by the
proper parties,” Tenn. Comp. R. & Reg. 0800-2-5-.09(1)(b) (2008), the Panel nonetheless
held that the parties had failed to exhaust the benefit review conference process:

              It was the apparent intention of the parties to exhaust the BRC process
       by reaching a mediated settlement under subsection (b) of this rule. As a result
       of procedural error, however, they failed to do so. We do not find any
       evidence that they exhausted the BRC process by any of the other means
       delineated in the rule. In view of the parties’ failure to exhaust statutorily
       available administrative remedies, we conclude that Employee’s suit to set
       aside the settlement agreement was filed prematurely. Accordingly, this
       appeal is dismissed, the judgment of the trial court is vacated, and the case is
       remanded to the Department of Labor for further proceedings. We make no
       determination regarding the merits of the parties’ arguments as to whether the
       settlement agreement, had it become final, should have been set aside.

We granted Employer’s motion seeking full Court review of the Panel’s decision.

                                    Standard of Review

       Whether a trial court has subject matter jurisdiction over a case is a question of law
that we review de novo with no presumption of correctness. Word v. Metro Air Servs., Inc.,
377 S.W.3d 671, 674 (Tenn. 2012). This appeal also involves an issue of statutory
construction, which we review de novo with no presumption of correctness. Mills v.

                                              -7-
Fulmarque, Inc., 360 S.W.3d 362, 366 (Tenn. 2012). On the other hand, we review the trial
court’s factual findings “de novo upon the record of the trial court, accompanied by a
presumption of correctness of the finding[s], unless the preponderance of the evidence is
otherwise.” Tenn. Code Ann. § 50-6-225(e)(2).

                                             Analysis

                             Procedures for Approving Settlements

        The Workers’ Compensation Law provides that “interested parties shall have the right
to settle all matters of compensation between themselves,” Tenn. Code Ann. § 50-6-
206(a)(1), but settlements must comport with the procedural and substantive safeguards
prescribed by the Legislature. Tenn. Code Ann. § 50-6-206(a)-(c).

       If parties seek to have their settlement “approved by the judge of the circuit court or
chancery court of the county where the claim for compensation is entitled to be made,” the
judge must “examine the proposed settlement to determine whether the employee is
receiving, substantially, the benefits provided by this chapter.” Tenn. Code Ann. § 50-6-
206(a)(1).

        If, however, the parties dispute whether a claim is compensable, or the amount of
compensation, “the parties may settle the matter without regard to whether the employee is
receiving, substantially, the benefits provided by this chapter; provided, that the settlement
is determined . . . to be in the best interest of the employee.” Tenn. Code Ann. § 50-6-206(b)
(Supp. 2012).

        In this case, the parties did not seek court approval under subsection (a) and could not
have proceeded under subsection (b) because, at all times relevant to this appeal, subsection
(b) applied only to settlements not providing for future medical benefits, among other
restrictions. See Tenn. Code Ann. § 50-6-206(b) (2008).3

       The parties here sought Department approval pursuant to Tennessee Code Annotated
section 50-6-206(c):

       (1) The commissioner or the commissioner’s designee may approve a proposed
       settlement among the parties if:
       (A) The settlement agreement has been signed by the parties;


       3
         The limitations on compromising and settling future medical benefits are now addressed in
Tennessee Code Annotated section 50-6-206(a)(2) (Supp. 2012), which is not implicated in this appeal.

                                                 -8-
       (B) The commissioner or the commissioner’s designee has determined that the
       employee is receiving, substantially, the benefits provided by this chapter, . .
       . and
       (C) If the employee was not represented by counsel at a benefit review
       conference, the settlement agreement shall be reviewed by a specialist within
       the department who was not associated with the employee’s case.
       (2) Among the parties, a settlement approved by the commissioner pursuant to
       this subsection (c) shall be entitled to the same standing as a judgment of a
       court of record for purposes of § 50-6-230 and all other purposes. A
       settlement approved by the commissioner may be appealed as a final order
       pursuant to the Uniform Administrative Procedures Act, compiled in title 4,
       chapter 5.
       (3)(A) For settlements in which the employee is represented by counsel, the
       parties shall seek the approval of the department as provided in this subsection
       (c), unless the parties agree to seek the approval of a court pursuant to
       subsection (a).
       (B) For settlements in which the employee is not represented by counsel, the
       parties shall seek the approval of a court pursuant to subsection (a), unless the
       parties agree to seek approval from the department pursuant to subsection (c).
       ....
       (5) In approving settlements pursuant to this subsection (c), . . . [i]f the injured
       employee is not represented by counsel, then the commissioner or the
       commissioner’s designee shall thoroughly inform the employee of the scope
       of benefits available under this chapter, the employee’s rights and the
       procedures necessary to protect those rights.

Tenn. Code Ann. § 50-6-206(c). With this statute in mind, we address the Panel’s holding
that “Employee’s lawsuit to set aside the settlement agreement was filed prematurely,” either
because “the proposed settlement did not become final” or due to “the parties’ failure to
exhaust statutorily available administrative remedies.”

                                    Finality of Settlements

        Although not raised by the parties, the Panel examined the SD-1 form, found that
“many parts of the form were left blank,” and held that “the proposed settlement did not
become final” due to the “clear and unambiguous” language of section 50-6-244(d), which
states:

       In cases involving a workers’ compensation settlement that is submitted to the
       department for approval, the statistical data form required by this section shall

                                               -9-
        also be completed and submitted to the department at the time of the
        submission of the settlement for approval. A settlement approved by the
        department shall not become final until the statistical data form required by
        this section is fully completed and received by the department.

Tenn. Code Ann. § 50-6-244(d) (emphasis added). We agree with the Panel that the plain
language of this statute requires the submission of a “fully completed” SD-1 form to the
Department along with the settlement. However, we disagree with the Panel’s implicit
conclusion that a court may, after the Department has approved a settlement and an
accompanying SD-1 form, set aside a settlement based on the court’s determination that the
SD-1 form was not “fully completed.”

        The Legislature has tasked the Department with promulgating the SD-1 form for the
purpose of aiding the Department in administering the workers’ compensation system. Tenn.
Code Ann. § 50-6-244(a). Pursuant to section 50-6-244(d), “fully completed” SD-1 forms
are not merely “received” by the Department; they are submitted to the Department “for
approval.” Tenn. Code Ann. § 50-6-244(d); see also Tenn. Comp. R. & Reg. 0800-2-1-
.24(1)(b) (2008) (“In cases involving a workers’ compensation settlement which is submitted
to the [Department] for approval, a copy of Form SD-1 shall also be completed and submitted
to the [Department] for approval, at the time of the submission of the settlement for
approval.” (emphasis added)).

        In addition, the General Assembly has cast the Department, not the courts, in the role
of policing the completeness of SD-1 forms by vesting the Department with the power to
penalize employers who neglect their duty to “complete substantially and file the statistical
data form with such frequency as to indicate a general business practice.” Tenn. Code Ann.
§ 50-6-244(f); see also Tenn. Code Ann. § 50-6-244(e) (“It is the responsibility of the . . .
employer’s agent to complete and file the form required by this section . . . .”). In light of
this clear statutory language, and as a matter of institutional competency, we defer to the
Department the question whether the SD-1 form is “fully completed” for purposes of section
50-6-244(d).4 Where, as here, the Department approves of the settlement and the
accompanying SD-1 form, courts may not second-guess the Department’s determination that
the form was “fully completed.”




        4
           For court-approved workers’ compensation settlements and workers’ compensation claims resolved
by trial, Tennessee Code Annotated section 50-6-244(b)(2)-(3) requires filing of the “fully completed” SD-1
form with the clerk of the court. These statutes are not implicated in this appeal.

                                                   -10-
      Our conclusion that courts have no authority to second-guess the Department’s
approval of the SD-1 form is buttressed by Tennessee Code Annotated section 50-6-244(b),
which provides:

       In the event of an appeal of a workers’ compensation trial verdict to the
       supreme court of Tennessee, this section shall neither abrogate nor supercede
       the Rules of Appellate Procedure regarding the computation of the time for the
       proper filing of a notice of appeal. The information submitted in the statistical
       data form shall not be admissible on appeal for any purpose.

Tenn. Code Ann. § 50-6-244(b)(6) (emphasis added). Although section 50-6-244(b) is not
directly on point because it applies to an “appeal” of a “trial verdict,” by this emphatic and
definitive statutory language, the Legislature has clearly indicated that the content of the SD-
1 form should not be considered by appellate courts for any purpose.

        In summary, although the Workers’ Compensation Law requires the submission of
“fully completed” SD-1 forms along with proposed settlements submitted to the Department
for approval, the Legislature has explicitly tasked the Department, not courts, with
scrutinizing the content of those forms. Where, as here, the Department approves the
proposed settlement, the Department shall be deemed to have approved the accompanying
SD-1 form as “fully completed.” Therefore, the Panel erred by finding that the settlement
was not “final” for purposes of section 50-6-244(d) because the SD-1 form was not “fully
completed.”

                          Exhaustion of Administrative Remedies

        The Panel also determined that the parties failed to exhaust the administrative
remedies available, despite their intention to reach a mediated settlement; therefore, the Panel
concluded that Employee’s petition to set aside the settlement agreement was not properly
before the circuit court: “In view of the parties’ failure to exhaust statutorily available
administrative remedies, we conclude that Employee’s lawsuit to set aside the settlement
agreement was filed prematurely.” Because we disagree with the Panel’s finding that the
parties did not exhaust the benefit review conference process, we hold that the trial court did
not lack subject matter jurisdiction on this ground.

      We have long recognized the general rule that when an administrative remedy is
provided by statute, that remedy must be exhausted before relief may be sought in court.
Bracey v. Woods, 571 S.W.2d 828, 829 (Tenn. 1978) (quoting Tenn. Enamel Mfg. Co. v.
Hake, 194 S.W.2d 468, 470 (Tenn. 1946)). “The exhaustion doctrine serves to prevent



                                              -11-
‘premature interference with agency processes.’” Thomas v. State Bd. of Equalization, 940
S.W.2d 563, 566 (Tenn. 1997) (quoting 2 Am. Jur. 2d Administrative Law § 505 (1994)).

       The plain words of the Workers’ Compensation Law expressly require exhaustion:
“No claim for compensation under this chapter shall be filed with a court having jurisdiction
to hear workers’ compensation matters, as provided in § 50-6-225, until the parties have
exhausted the benefit review conference process provided by the [Department].” Tenn. Code
Ann. § 50-6-203(a)(1) (2008); see also Word, 377 S.W.3d at 675. As authorized by the
Legislature, the Department has adopted regulations creating the benefit review conference
process, Tenn. Code Ann. § 50-6-233(a)(3), (c)(2) (2008), and these regulations have the
force and effect of law. Word, 377 S.W.3d at 676 (citing Swift v. Campbell, 159 S.W.3d
565, 571-72 (Tenn. Ct. App. 2004)). Pursuant to these regulations, one means of exhausting
the benefit review conference process is a mediated settlement:

       (1) The Benefit Review Conference Process shall be deemed exhausted only
       upon occurrence of any of the following:

       ...

              (b) Reaching of a mediated settlement, as evidenced by a signed
              document executed by the proper parties, including the Workers’
              Compensation Specialist;

       ....

Tenn. Comp. R. & Reg. 0800-2-5-.09(1)(b). Because it is undisputed that the parties in this
case succeeded in “[r]eaching a mediated settlement, as evidence[d] by a signed document
executed by the proper parties,” Tenn. Comp. R. & Reg. 0800-2-5-.09(1)(b), the benefit
review conference process was plainly exhausted.

        The Panel’s opinion implies that Employee was required to again exhaust
administrative remedies before petitioning the trial court to set aside the Department-
approved settlement. We disagree. Although we agree that Employee must exhaust the
benefit review conference process to file “a claim for compensation” under the Workers’
Compensation Law, Tenn. Code Ann. § 50-6-225 (2008 & Supp. 2012), Employee has not
filed a “claim for compensation” in this dispute. Rather, Employee petitioned the trial court
to set aside a Department-approved settlement. Having determined that Employee satisfied
the exhaustion requirement, we hold that the trial court did not lack subject matter
jurisdiction on this ground.



                                            -12-
                                             UAPA Appeal

        Finally, we address Employer’s assertion that the trial court lacked subject matter
jurisdiction to set aside the settlement because the only means of judicial review of a
Department-approved settlement is an appeal under the Uniform Administrative Procedures
Act (“UAPA”). As support for this assertion, Employer relies on Tennessee Code Annotated
section 50-6-206(c)(2), which provides: “A settlement approved by the commissioner may
be appealed as a final order pursuant to the Uniform Administrative Procedures Act . . . .”
Tenn. Code Ann. § 50-6-206(c)(2).

        Employer is correct that an appeal of a Department-approved settlement is governed
by the UAPA. Employee is now foreclosed from appealing the settlement because he failed
to file a petition for review in the appropriate court within sixty days of the final
administrative order approving the settlement. See Tenn. Code Ann. § 4-5-322(b)(1)(A).
Employee is not here seeking to appeal the settlement; rather, he is seeking to set aside the
settlement. The trial court granted Employee’s petition based on its inherent authority and
Tennessee Rule of Civil Procedure 60.02(5).5 The question we must next decide is whether
either ground provided a proper basis for the exercise of the trial court’s jurisdiction.

                             Tennessee Rule of Civil Procedure 60.02

        Tennessee Rule of Civil Procedure 60.02 provides in relevant part:

        On motion and upon such terms as are just, the court may relieve a party . . .
        from a final judgment, order or proceeding for the following reasons: (1)
        mistake, inadvertence, surprise or excusable neglect; (2) fraud . . . ,
        misrepresentation, or other misconduct of an adverse party; (3) the judgment
        is void; (4) the judgment has been satisfied, . . . ; or (5) any other reason
        justifying relief from the operation of the judgment. The motion shall be made
        within a reasonable time, and for reasons (1) and (2) not more than one year
        after the judgment, order or proceeding was entered or taken. . . . This rule
        does not limit the power of a court to entertain an independent action to relieve
        a party from a judgment, order or proceeding, or to set aside a judgment for
        fraud upon the court.




        5
            The trial court explained its reliance on Rule 60.02(5) as follows: “[B]ased upon 60.02(5), and I
realize it was not pled, I’m allowing the petition to be amended to conform to the proof, and 60.02(5) does
apply in this case. And it’s been established, in my view, by clear and convincing evidence.”

                                                    -13-
Tenn. R. Civ. P. 60.02. We have recently emphasized that Rule 60.02 only applies to final
judgments. Discover Bank v. Morgan, 363 S.W.3d 479, 489 (Tenn. 2012).

        We have recognized the propriety of seeking relief under this rule from court-
approved settlements of workers’ compensation claims, although such relief is rare and
“disfavored.” Henderson v. SAIA, Inc., 318 S.W.3d 328, 338 (Tenn. 2010) (affirming denial
of motion to set aside on Rule 60.02(5) grounds); Federated Ins. Co. v. Lethcoe, 18 S.W.3d
621, 625 (Tenn. 2000) (reversing grant of motion to set aside on Rule 60.02(5) grounds). But
see Kirk v. St. Michael Motor Express, Inc., No. M2007-01058-WC-R3-WC, 2008 WL
4072053, at *4 (Tenn. Workers’ Comp. Panel Sept. 2, 2008) (reversing denial of motion to
set aside on Rule 60.02(5) grounds). As for Department-approved settlements, we declined
to address the issue in the only case to have come before us in a similar posture. Dennis v.
Erin Truckways, Ltd., 188 S.W.3d 578, 589 (Tenn. 2006).

        In the case of a Department-approved settlement, there is no court order, only a final
administrative order. Nonetheless, the Legislature has declared that a settlement approved
by the Department pursuant to Tennessee Code Annotated section 50-6-206(c) “shall be
entitled to the same standing as a judgment of a court of record for purposes of § 50-6-230
and all other purposes.”6 Tenn. Code Ann. § 50-6-206(c)(2) (emphasis added). A
Department-approved settlement, therefore, may be treated as a final judgment for purposes
of Rule 60.02, and a trial court may set aside a Department-approved settlement if one or
more of the enumerated grounds for relief under Rule 60.02 have been met.

       However, we have characterized relief under Rule 60.02 as an “exceptional remedy,”
Nails v. Aetna Ins. Co., 834 S.W.2d 289, 294 (Tenn. 1992), “designed to strike a proper
balance between the competing principles of finality and justice,” Jerkins v. McKinney, 533
S.W.2d 275, 280 (Tenn. 1976). Rule 60.02 provides an “escape valve,” Thompson v.
Firemen’s Fund Ins. Co., 798 S.W.2d 235, 238 (Tenn. 1990), that “should not be easily
opened.” Toney v. Mueller Co., 810 S.W.2d 145, 146 (Tenn. 1991). We have reversed relief
granted under Rule 60.02 where the judgment was “not oppressive or onerous.” Killion v.
Tenn. Dep’t of Human Servs., 845 S.W.2d 212, 214 (Tenn. 1992). “[R]elief under Rule
60.02 is not meant to be used in every case in which the circumstances of a party change after
the entry of a judgment or order, nor by a party who is merely dissatisfied with a particular
outcome.” Henderson, 318 S.W.3d at 336.



        6
          Tenn. Code Ann. § 50-6-230 (2008) (“All settlements of compensation by agreement of the parties
and all awards of compensation made by the court, where the amount paid or to be paid in settlement or by
award does not exceed the compensation for six (6) months’ disability, shall be final and not subject to
readjustment.”).

                                                  -14-
        A party seeking relief under Rule 60.02 must substantiate the request with clear and
convincing evidence. McCracken v. Brentwood United Methodist Church, 958 S.W.2d 792,
795 (Tenn. Ct. App. 1997). “Clear and convincing evidence means evidence in which there
is no serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992). “In other
words, the evidence must be such that the truth of the facts asserted [is] ‘highly probable.’”
Goff v. Elmo Greer & Sons Constr. Co., 297 S.W.3d 175, 187 (Tenn. 2009) (quoting Teter
v. Republic Parking Sys., Inc., 181 S.W.3d 330, 341 (Tenn. 2005)). In general, “the bar for
attaining relief is set very high and the burden borne by the movant is heavy.” Johnson v.
Johnson, 37 S.W.3d 892, 895 n.2 (Tenn. 2001).

        All motions for relief based on Rule 60.02 “shall be made within a reasonable time.”
Tenn. R. Civ. P. 60.02. Motions based on Rule 60.02(1) or (2) shall be made “not more than
one year after the judgment, order or proceeding was entered or taken.” Tenn. R. Civ. P.
60.02. In other words, “[o]ne year is the ‘outer limit on the time allowed for filing the
motion’ under 60.02(1) or 60.02(2).” Rogers v. Estate of Russell, 50 S.W.3d 441, 445 (Tenn.
Ct. App. 2001) (quoting Ellison v. Alley, 902 S.W.2d 415, 417 (Tenn. Ct. App. 1995)). Rule
60.02 does not “permit a litigant to slumber on her claims and then belatedly attempt to
relitigate issues long since laid to rest.” Thompson, 798 S.W.2d at 238.

        Although motions based on Rule 60.02(5) are subject only to the “reasonable time”
limitation, Tenn. R. Civ. P. 60.02; see also Rogers, 50 S.W.3d at 446, Rule 60.02(5) has been
construed narrowly by Tennessee’s courts. See Holiday v. Shoney’s South, Inc., 42 S.W.3d
90, 94 (Tenn. Ct. App. 2000) (citing Underwood v. Zurich Ins. Co., 854 S.W.2d 94, 97
(Tenn. 1993)). Rule 60.02(5) does not “relieve a party from his or her free, calculated, and
deliberate choices.” Id. Instead, the rule “affords relief in the most extreme, unique,
exceptional, or extraordinary cases and generally applies only to circumstances other than
those contemplated in sections (1) through (4) of Rule 60.02.” Holiday, 42 S.W.3d at 94.
An untimely request under Rule 60.02(1) or (2) may not be asserted under Rule 60.02(5).
Wallace v. Aetna Life & Cas. Co., 666 S.W.2d 66, 67 (Tenn. 1984); Holiday, 42 S.W.3d at
94; Henderson v. Kirby, 944 S.W.2d 602, 605 (Tenn. Ct. App. 1996). Relief under Rule
60.02(5) is not proper “simply because relief under other provisions is time barred.”
Wallace, 666 S.W.2d at 67.

       With these principles in mind, we consider the merits of Employee’s petition to set
aside the parties’ settlement agreement.




                                             -15-
                                Merits of Employee’s Petition

         As we have noted, parties are generally free to settle workers’ compensation claims.
See Tenn. Code Ann. § 50-6-206(a)(1). However, approval of agreements is mandated by
statute. See Tenn. Code Ann. § 50-6-206(a), (b), (c). The General Assembly has provided
procedural and substantive safeguards that vary depending on the manner of approval sought.
In this case, the parties submitted their proposed settlement for Department approval pursuant
to section 50-6-206(c):

       (c)(1) The commissioner or the commissioner’s designee may approve a
       proposed settlement among the parties if:
       (A) The settlement agreement has been signed by the parties;
       (B) The commissioner or the commissioner’s designee has determined that the
       employee is receiving, substantially, the benefits provided by this chapter, . . .
       and
       (C) If the employee was not represented by counsel at a benefit review
       conference, the settlement agreement shall be reviewed by a specialist within
       the department who was not associated with the employee’s case.
       ....
       (3)(A) For settlements in which the employee is represented by counsel, the
       parties shall seek the approval of the department as provided in this subsection
       (c), unless the parties agree to seek the approval of a court pursuant to
       subsection (a).
       (B) For settlements in which the employee is not represented by counsel, the
       parties shall seek the approval of a court pursuant to subsection (a), unless the
       parties agree to seek approval from the department pursuant to subsection (c).
       ....
       (5) In approving settlements pursuant to this subsection (c), . . . [i]f the injured
       employee is not represented by counsel, then the commissioner or the
       commissioner’s designee shall thoroughly inform the employee of the scope
       of benefits available under this chapter, the employee’s rights and the
       procedures necessary to protect those rights.

Tenn. Code Ann. § 50-6-206. Certain of these requirements are not in dispute; the parties
do not dispute, for example, that the settlement agreement was signed by the parties, Tenn.
Code Ann. § 50-6-206(c)(1)(A), or that the settlement agreement was reviewed by a workers’
compensation specialist not associated with the case, Tenn. Code Ann. § 50-6-206(c)(1)(C).

       Here, the trial court granted relief under Rule 60.02(5) based on its finding that,
although retained counsel attended the benefit review conference, Employee was “not

                                              -16-
represented” for purposes of the Workers’ Compensation Law. The trial court held,
therefore, that the settlement should have been court approved, see Tenn. Code Ann. § 50-6-
206(c)(3), and that Employee was entitled to be “thoroughly” informed as to the scope of
benefits available under the Workers’ Compensation Law, see Tenn. Code Ann. § 50-6-
206(c)(5). The trial court concluded both that Employee was not thoroughly informed and
that under the settlement Employee was not “receiving, substantially, the benefits provided”
by the Workers’ Compensation Law, see Tenn. Code Ann. § 50-6-206(c)(1)(B)—a
substantive safeguard that applies even to employees represented by counsel.

        The evidence preponderates against the trial court’s finding that Employee was “not
represented” by counsel. In fact, it is beyond dispute that Employee was represented by
counsel in this matter. Employee met with Donald D. Zuccarello to discuss his potential
claim; Employee signed an “Employment Contract” with the Law Office of Donald D.
Zuccarello; Mr. Zuccarello’s firm arranged for Dr. Fishbein to provide an independent
medical examination of Employee; an associate of Mr. Zuccarello’s firm, Delain
Deatheridge, attended the benefit review conference with Employee; Employee paid $2300
in attorney’s fees out of his $11,500 lump sum settlement; and Employee signed a “Client
Statement of Understanding” and initialed this statement: “I HAVE REVIEWED AND
DISCUSSED WITH MY ATTORNEY FROM THE LAW OFFICE OF DONALD D.
ZUCCARELLO ANY AND ALL FINAL ORDERS, JUDGMENT ORDERS,
SETTLEMENT AGREEMENTS, AND RELEASES AND SETTLEMENT SHEETS
REGARDING THE SETTLEMENT OF MY CASE(S).”

        The trial court acknowledged that Employee retained Mr. Zuccarello’s firm to
represent him. However, the trial court appears to have interpreted “not represented by
counsel” in Tennessee Code Annotated section 50-6-206(c)(3)(B) so broadly as to apply to
employees who have retained attorneys but later become dissatisfied with the legal
representation they received at settlement conferences. This interpretation is contrary to the
statutory language. The statute provides that an employee who is unrepresented at the time
a settlement is submitted for approval has the right to be thoroughly informed of the benefits
to which the employee is entitled before the Department approves the settlement. Under the
statute, the determination of an employee’s legal representation, or lack thereof, must occur
at the time a settlement is submitted for approval, not many years later when a petition is
filed to set aside the settlement.7 Because Employee was represented by counsel during the
settlement negotiations and at the time the settlement was submitted to the Department for
approval, the trial court clearly erred by premising its ruling, in part, on the absence of



       7
          Of course, an employee who suffers damages due to his attorney’s neglect may pursue a
malpractice action. Jamison v. Norman, 771 S.W.2d 408, 409 (Tenn. 1989).

                                             -17-
procedural safeguards afforded only to employees “not represented by counsel.” See Tenn.
Code Ann. § 50-6-206(c)(3), (c)(5).

       The trial court also granted relief based on its finding that under the settlement
agreement Employee was not receiving, substantially, the benefits provided by the Workers’
Compensation Law. See Tenn. Code Ann. § 50-6-206(c)(1)(B). This substantive safeguard
applies to settlements approved by the Department, id., as well as courts, regardless of
whether an employee is represented by counsel. See Tenn. Code Ann. § 50-6-206(a)(1) (“It
shall be the duty of the judge . . . to determine whether the employee is receiving,
substantially, the benefits provided by this chapter.”); Kirk, 2008 WL 4072053, at *4
(reversing trial court’s denial of motion to set aside court-approved settlement on Tenn.
Code Ann. § 50-6-206(a)(1) grounds). We have construed “receiving, substantially, the
benefits provided by this chapter” to mean “the employee is being paid approximately what
the worker’s compensation statutes provide for.” Henderson, 318 S.W.3d at 340 & n.8
(interpreting Tenn. Code Ann. § 50-6-206(a)(1)).

        What the workers’ compensation statutes provide for depends, of course, on the facts
of each case. One of the most important facts in determining potential workers’
compensation benefits is whether the employee returned to work for the pre-injury employer
at a wage no less than that earned by the employee at the time of the injury. If so, the
maximum permanent partial disability benefits that the employee may receive is one and one-
half times the medical impairment rating; if not, the employee may receive up to six times
the medical impairment rating. Compare Tenn. Code Ann. § 50-6-241(d)(1)(A) (2008 &
Supp. 2012), with Tenn. Code Ann. § 50-6-241(d)(2)(A). In a case of permanent partial
disability, therefore, whether the employee is “receiving, substantially, the benefits provided
by” the Workers’ Compensation Law, Tenn. Code Ann. § 50-6-206(c)(1)(B), will depend on
whether the employee returned to work at the pre-injury employer without loss of wage.

        We have recognized that, if applied woodenly, the bright-line test of section 50-6-
241(d)(1)(A)—“the pre-injury employer returns the employee to employment at a wage equal
to or greater than the wage the employee was receiving at the time of the injury”—would
frustrate the purpose of the statute in “the common circumstance in which an employee who
becomes permanently, partially disabled as the result of a workplace injury returns to work
for the pre-injury employer but does not remain employed.” Tryon v. Saturn Corp., 254
S.W.3d 321, 328 (Tenn. 2008). To remedy this problem, Tennessee courts developed the
“meaningful return to work” concept. Id. at 328-30 (discussing the history of the concept);
see also Bailey v. Krueger Ringier, Inc., No. 02S01-9409-CH-00061, 1995 WL 572056, at
*4 (Tenn. Workers’ Comp. Panel May 17, 1995) (first adopting the doctrine).




                                             -18-
       We have recognized that the circumstances to which this concept must be applied “are
remarkably varied and complex,” Tryon, 254 S.W.3d at 328, but “[t]hree factors guide the
analysis: (1) whether the injury rendered the employee unable to perform the job; (2) whether
the employer refused to accommodate work restrictions ‘arising from’ the injury; and (3)
whether the injury caused too much pain to permit the continuation of the work.”
Williamson v. Baptist Hosp. of Cocke Cnty., Inc., 361 S.W.3d 483, 488 (Tenn. 2012).

        The parties vigorously dispute whether the higher cap should have applied in this case.
Employer contends that it did return Employee to work but that Employee simply walked off
the job. Employer alternately contends that it fired Employee for cause, and that employees
fired for cause are not entitled to the higher cap. See Carter v. First Source Furniture Grp.,
92 S.W.3d 367, 371-72 (Tenn. 2002). Employee contends that although he attempted to
return to work, he simply could not perform the work required due to his injury. Employee
further contends that he was terminated, if at all, because of his injury and that the higher cap
should have applied.

        We need not resolve this dispute, however, for although Employee’s petition does not
reference Rule 60.02, Employee clearly seeks relief from a “mistake,” see Tenn. R. Civ. P.
60.02(1). Employee’s claim for relief rests upon his disputed employment status and the
resulting cap, as plainly stated in Employee’s petition:

              The [Department’s] Approval [of the settlement] incorrectly stated that
       Petitioner (employee) had been terminated and that because of said termination
       the maximum permanent partial disability award that the employee could
       receive was 1.5 times the medical impairment rating under Tenn. Code Ann.
       § 50-6-241.

As already explained, motions seeking relief pursuant to Rule 60.02(1) or (2) must be filed
“not more than one year after the judgment, order or proceeding was entered or taken.”
Tenn. R. Civ. P. 60.02. Because Employee’s April 18, 2008 petition was filed more than one
year after the June 21, 2006 settlement, the petition was not timely filed, and relief is not
available under Rule 60.02(1).8

       Moreover, the trial court erred in granting relief based on Rule 60.02(5). As already
explained, Rule 60.02(5) “affords relief in the most extreme, unique, exceptional, or
extraordinary cases and generally applies only to circumstances other than those
contemplated in sections (1) through (4) of Rule 60.02.” Holiday, 42 S.W.3d at 94. An


       8
           The record indicates that Employee retained new counsel in November 2006, less than one year
after the settlement.

                                                 -19-
untimely request under Rule 60.02(1) or (2) may not be asserted under Rule 60.02(5).
Wallace, 666 S.W.2d at 67; Holiday, 42 S.W.3d at 94; Henderson v. Kirby, 944 S.W.2d 602,
605 (Tenn. Ct. App. 1996). We hold that the trial court erred in granting Employee’s petition
under Rule 60.02(5).

                                      Inherent Authority

       Finally, we address the trial court’s alternative basis for granting relief—the “inherent
authority” of the court:

               And I rely upon the Court’s inherent authority to set aside the settlement
       when it does not comply with the applicable law. And I also find that based
       on clear and convincing evidence, there’s two bases for setting aside; first of
       all, the Court’s inherent authority to do so; and then secondly, based upon
       60.02(5), and I realize it was not pled, I’m allowing the petition to be amended
       to conform to the proof, and 60.02(5) does apply in this case. And it’s been
       established, in my view, by clear and convincing evidence.

In so ruling, the trial court relied upon Dennis v. Erin Truckways, Ltd., 188 S.W.3d 578, 589
(Tenn. 2006).

        In Dennis, the employee—who was permanently and totally disabled as a result of a
work-related injury—was initially unrepresented by counsel, but hired an attorney after
encountering difficulty getting his medical bills paid. Id. at 582. After the employee filed
a complaint seeking workers’ compensation benefits, an insurance adjuster repeatedly told
the employee that he could only obtain 400 weeks of benefits and that a lawyer would take
25% of his recovery. Id. Relying on this egregious misinformation, the employee discharged
his attorney before the benefit review conference, at which the mediator neglected to inform
the employee that he could qualify for lifetime benefits. Id. at 582-83. Nearly two years
after the benefit review conference, the employee filed a petition in the trial court to set aside
the settlement, and the trial court granted the petition. Id. at 586. The employer appealed,
and this Court heard the appeal. Id.

       In Dennis, we affirmed the trial court’s grant of relief from the settlement. Id. at 592.
In addressing the employer’s argument that the trial court erred in setting aside the settlement
pursuant to Rule 60.02, we explained:

       Rule 60.02 provides that relief may be had from judgments or orders for such
       reasons as mistake, excusable neglect, or fraud. The rule also provides,
       however, that it “does not limit the power of a court to entertain an

                                              -20-
       independent action to relieve a party from a judgment, order or proceeding .
       . . .” Id. We agree with Dennis that we need not analyze whether relief from
       the settlement would have been proper under Rule 60.02, because the trial
       court did not rely on the rule in setting aside the settlement. Rather, the court
       relied on its inherent authority to set aside the settlement where it did not
       comply with the applicable law, and we affirm the trial court’s exercise of its
       discretion.

Dennis, 188 S.W.3d at 589. The Court in Dennis failed to discuss an earlier decision, Jerkins
v. McKinney, 533 S.W.2d 275 (Tenn. 1976), which interpreted the “‘savings’ provision” of
Rule 60.02. See Black v. Black, 166 S.W.3d 699, 703 (Tenn. 2005) (referring to the
language of Rule 60.02 that “does not limit the power of a court to entertain an independent
action to relieve a party from a judgment, order or proceeding, or to set aside a judgment for
fraud upon the court” as the “‘savings provision’”).

        In Jerkins, the trial court granted a motion for summary judgment in a civil lawsuit in
favor of the plaintiff. The defendant filed a motion for new trial. The trial court denied the
motion, but counsel for the parties did not learn of this action until more than thirty days after
entry of the order, meaning the time for filing an appeal had expired. Jerkins, 533 S.W.2d
at 277. When the trial court learned that the parties had been unaware of the entry of the first
order denying the new trial motion, the trial court entered a second order, which again denied
the motion and also granted thirty days for an appeal. Id. at 278. Counsel for the plaintiff
then advised counsel for the defendant that the plaintiff would not object based on timeliness
should the defendant choose to appeal within thirty days of entry of the second order. Id.
Rather than appealing pursuant to this “waiver,” however, the defendant filed two suits to
set aside the judgment pursuant to Rule 60.02. Id. In addition to asking that the judgment
be set aside, the defendant requested a new trial and an injunction against enforcement of the
judgment. Id.

        A different trial judge, designated to adjudicate the lawsuits challenging the judgment,
ruled that, under Tennessee Rule of Civil Procedure 60, the defendant had the right to appeal
within thirty days after entry of the second order denying the motion for new trial, that the
defendant still had a right to appeal “by way of ‘writ of error,’” and “that absent a showing
of having exhausted his remedies in the underlying action,” the defendant had “no right to
maintain” the independent actions. Id.

       The defendant appealed, and the Court of Appeals reversed the trial court’s judgment
and remanded for further proceedings. This Court granted review and reversed the judgment
of the Court of Appeals. Id. at 282.



                                              -21-
        In so doing, this Court explained that the defendant had “three options open to him
when he discovered, after the time for appeal had run, that an order overruling his motion for
new trial had been entered, including: 1) appealing in reliance upon the plaintiff’s “waiver
of timeliness;” 2) filing a motion for relief under Rule 60.02; or 3) filing “a petition for writ
of error.” Id. at 280. The Court described the plaintiff’s agreement to waive any objection
based on timeliness as “merely the voluntary and informal invocation of the benefits of Rule
60.02.” Id. The Court agreed with the “general statement of the law” that “where a
judgment has been of record for thirty days, the trial judge is without authority to set it aside
and re-enter the same for the purpose of allowing an appeal.” Id. Nonetheless, the Court
emphasized that “the rigidity of this rule was substantially relaxed by the adoption of Rule
60, Tenn. R. Civ. P., which facially provides relief against final judgments.” Id. While
courts “always had the authority to modify, alter, amend or revoke judgments and decrees
before they become final,” the “unyielding demands of the old rule of rigidity” applicable to
final judgments prompted the adoption of Rule 60. Id.

        The Court concluded that the facts of Jerkins justified “invocation of [Rule] 60.02(1)
providing relief against a judgment for ‘mistake, inadvertence, surprise or excusable
neglect.” Id. at 281. The Court concluded that the trial court’s action in entering a second
order denying the motion for new trial “so as to start the time for an appeal running anew was
appropriate relief under Rule 60.02(1),” id., and opined that “this was virtually the exclusive
remedy” under the circumstances presented in Jerkins. Id. The Court also held that upon
becoming aware of the facts and circumstances “indicating a necessity for such relief,” the
trial court was not required to “await the filing of a formal motion” under Rule 60.02(1) and
acted appropriately in sua sponte granting the necessary relief. Id. The Court declined to
grant a new trial under Rule 60 because “no attack” was made “on the merits of the
judgment” and the only “deficiencies were procedural irregularities.” Id. at 282.

       The Court then turned its attention to the “more difficult issue” of “whether an
independent action was proper under the facts and circumstances presented.” Id. at 281.
Given the “absence of Tennessee authority,” the Court looked to “treatises and cases
construing the similar federal rule.” Id. The Court stated that “[r]esort to an independent
action may be had only rarely, and then only under unusual and exceptional circumstances.”
Id. (quoting 11 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
2868 (1965)). Like the corresponding provision of the federal rule, the Court held that the
portion of Rule 60.02 “relating to ‘independent action’ is ‘what had been historically known
simply as an independent action in equity to obtain relief from a judgment.’” Id. (quoting 11
Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2868 (1965)).
To elucidate this portion of Rule 60.02, the Jerkins Court “adopted” the following language
from a federal court decision:



                                              -22-
       Generally, such an independent action must show a recognized ground, such
       as fraud, accident, mistake or the like, for equitable relief and that there is no
       other available or adequate remedy. It must also appear that the situation in
       which the party seeking relief finds himself is not due to his own fault, neglect,
       or carelessness. In this type of action, it is fundamental that equity will not
       grant relief if the complaining party ‘has, or by exercising proper diligence
       would have had, an adequate remedy at law, or by proceedings in the original
       action . . . to open, vacate, modify or otherwise obtain relief against [] the
       judgment. The granting of relief in this unusual type of proceeding lies largely
       within the discretion of the trial judge.

533 S.W.2d at 281 (emphasis added) (quoting Winfield Assocs., Inc. v. Stonecipher, 429
F.2d 1087, 1090 (10th Cir. 1970)). Jerkins thus identified three criteria a plaintiff must
establish to maintain an independent action: 1) a recognized ground for relief; 2) an absence
of “fault, neglect, or carelessness;” and 3) “no other available or adequate remedy.” Id.

        The Court then applied this tripartite test to the facts in Jerkins and held the
independent action inappropriate. The Court explained that, while the defendant had been
the “victim of mistake, inadvertence, surprise and excusable neglect of others and was
himself free from fault, neglect or carelessness,” the defendant had “three complete and
adequate remedies” that he failed to pursue, including “a Rule 60.02(1) motion in the
underlying suit.” Id. at 282. Despite denying relief in Jerkins, the Court cautioned that its
decision should not be understood as holding either “that an independent action will never
lie” or that “a new trial is inappropriate relief under Rule 60.” Id. at 282. In a more recent
decision, this Court recognized that “there is no time limit for filing an independent action
to set aside a judgment,” but again emphasized that such a proceeding may be maintained
“‘only under unusual and exceptional circumstances’ and ‘where no other remedy is available
or adequate.’” Black, 166 S.W.3d at 703 (quoting Whitaker v. Whirlpool Corp., 32 S.W.3d
222, 229-30 (Tenn. Ct. App. 2000) (citing Jerkins, 533 S.W.2d at 281)).

       The principles announced in Jerkins have often been applied to determine the
propriety of an independent action collaterally attacking a judgment. Black, 166 S.W.3d at
704 (refusing to grant relief in an independent action because the plaintiff failed to allege
extrinsic fraud, a proper ground for relief); Gentry v. Larkin, No. E2011-02402-COA-R3-
CV, 2012 WL 2865956, at *5-6 (Tenn. Ct. App. July 13, 2012) (applying Black and Jerkins
to deny relief in an independent action because the plaintiff failed to allege extrinsic fraud);
Tanner v. Harris, 150 S.W.3d 161, 165-66 (Tenn. Ct. App. 2003) (applying the Jerkins test
and granting relief in an independent action), perm. app. denied (Tenn. June 21, 2004); Tip’s
Package Store, Inc. v. Commercial Ins. Managers, Inc., 86 S.W.3d 543, 558-59 (Tenn. Ct.
App. 2001) (applying the Jerkins test and denying relief in an independent action), perm. app.

                                              -23-
denied (Tenn. July 15, 2002); Whitaker, 32 S.W.3d at 229-232 (citing Jerkins for the
proposition that an independent action may be maintained only under unusual and
exceptional circumstances and only where no other remedy is available or adequate and
denying relief because the plaintiff failed to prove extrinsic fraud); Jones v. McMurray, No.
M2000-01959-COA-R3-CV, 2001 WL 1097052, at *4-5 (Tenn. Ct. App. Sept. 20, 2001)
(applying Jerkins and refusing to set aside the judgment because the plaintiff’s “‘fault,
neglect or carelessness’” was the “sole cause for the precarious situation” from which he was
seeking relief); Colonial Baking Co. v. Barrett, No. M1999-02276-WC-R3-CV, 2001 WL
263319, at *2 (Tenn. Workers’ Comp. Panel Mar. 19, 2001) (citing Jerkins and refusing to
grant relief in an independent action because the plaintiff had other available remedies);
Tigrett v. Union Planters Nat. Bank, 973 S.W.2d 208, 212 (Tenn. Ct. App. 1997) (citing
Jerkins for the proposition that an independent action is proper only under unusual and
exceptional circumstances and only where no other remedy is available or adequate and
denying relief because the plaintiff failed to prove extrinsic fraud); Schorr v. Schorr, No.
02A01-9409-CH-00217, 1996 WL 148613, at *2 (Tenn. Ct. App. Mar. 29, 1996) (citing
Jerkins and stating that an independent action is proper only under unusual and exceptional
circumstances, where no other remedy is available or adequate, and denying relief because
the plaintiff failed to prove extrinsic fraud); Tudor v. Tudor, 1985 WL 4039, at *4 (Tenn. Ct.
App. Dec. 4, 1985) (quoting Jerkins and holding an independent action improper because the
party seeking relief failed to show “there was no other adequate remedy and that the situation
in which he found himself was not due to his own fault or carelessness”); Brown v. Raines,
611 S.W.2d 594, 597 -598 (Tenn. Ct. App. 1980) (quoting the three-part Jerkins test and
denying relief because the plaintiff failed to prove extrinsic fraud); cf. Nobes v. Wallace, No.
01-A-01-9202-CH00070, 1992 WL 245532, at *4 (Tenn. Ct. App. Sept. 30, 1992)
(recognizing that Jerkins “held that the plaintiff could not bring his independent action where
there were three other complete and adequate remedies available at the time he filed the
independent action.”).

        The Court of Appeals has applied Jerkins and recognized the propriety of an
independent action where the plaintiff was free from fault, showed a recognized ground for
equitable relief, and lacked alternative remedies. Tanner, 150 S.W.3d at 165. In Tanner, the
aggrieved party sought to set aside a general sessions default judgment where he had not
been served with the warrant. The Court of Appeals emphasized that an appeal from the
denial of his Rule 60 motion would have been futile, since relief under that rule is not
available in general sessions court. Id. In this posture, the Court of Appeals recognized that
the trial court properly exercised its discretion in granting relief from a final judgment in an
independent action. Id. at 166 (citing Jerkins, 533 S.W.2d at 282).

        Conversely, in Tip’s Package Store, Inc., the Court of Appeals refused to grant relief
in an independent action because the defendants “had an adequate remedy available to them

                                              -24-
to challenge the denial of their motion seeking to set aside the judgment, if indeed there was
error.” 86 S.W.3d at 558. In that case, the defendants had moved to intervene in the circuit
court following a judgment by that court against their clients, who would be seeking
indemnification. Id. Because the motion to intervene was a proper mechanism for setting
aside the judgment, the defendants could have appealed the trial court’s denial of that
motion—but did not. Id. The Court of Appeals concluded that, because the defendants
failed to avail themselves of an “available and adequate remedy,” they could not collaterally
attack the judgment in a subsequent suit. Id. (citing Jerkins, 533 S.W.2d at 282).

       In affirming the grant of relief in Dennis, this Court failed to discuss or apply Jerkins.
 Understandably, then, the trial court in this case did not apply Jerkins when considering the
propriety of Employee’s independent action seeking relief from the Department-approved
settlement, which is legislatively deemed a final judgment. However, Jerkins and its progeny
accurately reflect the state of the law in this area. To avoid confusion, we caution that
Dennis should not be read as implicitly abrogating Jerkins or authorizing an independent
action without satisfaction of the Jerkins test.9

       Applying Jerkins, we conclude that Employee failed to establish at least two of the
three criteria necessary to obtain relief in an independent action collaterally attacking a final
judgment. First, it is clear that Employee had other available and adequate remedies.
Employee either could have timely sought relief for the alleged mistake pursuant to Rule
60.02(1) or appealed from the Department-approved settlement pursuant to Tennessee Code
Annotated section 50-6-206(c)(2). Employee availed himself of neither remedy.
Additionally, unlike the petitioner in Jerkins and the employee in Dennis, we cannot conclude
that Employee was without fault. The alleged mistake upon which the settlement rested, if
any, was Employee’s employment status—a factual matter that Employee, as much as
anyone, was in a position to know. Employee had retained counsel with whom he could
discuss the circumstances of his claim.              After the settlement—but within one
year—Employee retained new counsel, who could again have sought relief under Rule
60.02(1). No fact in this case supports allowing the trial court to exercise its inherent


        9
          This opinion should not be read as otherwise limiting the inherent authority of Tennessee trial
courts, which we have recognized in a variety of contexts. E.g., State v. Sexton, 368 S.W.3d 371 (Tenn.
2012) (to exclude evidence that would threaten the fairness of the trial process); Blackburn v. Blackburn, 270
S.W.3d 42 (Tenn. 2008) (to enter a divorce decree nunc pro tunc); State v. Reid, 981 S.W.2d 166 (Tenn.
1998) (to adopt appropriate rules of procedure to address an issue of first impression); Ex Parte Chattanooga
Bar Ass’n, 330 S.W.2d 337, 340 (Tenn. 1959) (to appoint special commissioners to investigate and inquire
into alleged unethical and unlawful practice of law). We note that the circumstances of Dennis, including
the egregious misinformation regarding the employee’s available legal remedies, the lack of meaningful
oversight of the settlement process, the employee’s absence of counsel, and the employee’s lack of fault,
differ substantially from the facts of this case.

                                                    -25-
authority and consider Employee’s petition as an independent action. Accordingly, we
reverse the trial court’s judgment granting relief based on its inherent authority and dismiss
Employee’s petition.

                                        Conclusion

       The Panel erred in setting aside the Department-approved settlement as non-final
based on its conclusion that the SD-1 form was not “fully completed” and in concluding that
the benefit review conference process had not been exhausted. The trial court erred in setting
aside the Department-approved settlement pursuant to Tennessee Rule of Civil Procedure
60.02(5) and its inherent authority. Accordingly, the judgments of the Panel and the trial
court are reversed and Employee’s petition is dismissed. Costs of this appeal are taxed to
Christopher Furlough and his surety, for which execution may issue if necessary.




                                           _________________________________
                                           CORNELIA A. CLARK, JUSTICE




                                             -26-